Title: Proclamation to Deserters, 15 August 1780
From: Washington, George
To: 


					
						[Orangetown, N.Y., 15 Aug. 1780]
					
					By his Excellency GEORGE WASHINGTON, Esquire, General and Commander in Chief of all the forces of the United States of America.
					WHEREAS many soldiers belonging to the regiments raised by the commonwealth of Virginia for the army of the United States, have most wickedly and shamefully deserted from the same, in violation of their oaths and of the duties they owed their country, who it is apprehended being sensible of the enormity of their crime, would willingly return and conduct themselves like good and faithful soldiers, if they were not restrained by a dread of punishment. In order therefore to take from them every possible pretext for absenting themselves longer from their duty: I hereby offer and declare a full and free pardon to all soldiers under the above description, and to any other in the said commonwealth, who have deserted from other regiments or corps belonging to the army of the United States, on condition that they surrender themselves to Brigadier General Muhlenburg, or to any other continental officer at Fredericksburg or Chesterfield, in the said commonwealth on or before the first day of November next ensuing.
					And whereas many soldiers who have been captured in the course of

the war and who have afterwards escaped from the enemy, have withdrawn themselves from service and returned to their homes, under the ridiculous and unjustifiable pretence, that, by their captivity and escape, they were discharged from their enlistments and from every obligation to serve; I farther think proper to declare, that all soldiers in the said commonwealth, of this denomination, who shall not surrender themselves to the officers above named within the time and at one of the places above mentioned, will be considered and treated as deserters.
					And lastly, that no soldier under either of the above descriptions may reject the mercy and offer of pardon, or fail to comply with the injunction hereby held forth; I farther think fit to declare, that if they do, it will be at the peril and risk of subjecting themselves to all the pains and penalties denounced against deserters by the laws of war, and that these will be carried into execution against them with the utmost rigour and severity.
					GIVEN under my hand and seal, at head quarters, in Orange town in the state of New York, this 15th day of August, Anno Domine 1780.
					
						GEORGE WASHINGTON.
						
							By his Excellency’s command,
						
						ROBERT H. HARRISON, Sec’ry.
					
				